Pope, Chief Judge.
Defendant Brenda Denise Roberts appeals her conviction for ag*629gravated assault. On June 5, 1991, defendant assaulted the victim with a tool containing a razor blade, commonly referred to as a box cutter.
Decided May 10, 1993.
Lisa M. Gross, for appellant.
Rene J. Martin III, District Attorney, Richard A. Mallard, Assistant District Attorney, for appellee.
1. The defendant claims the trial court committed reversible error by ordering a witness whose testimony was partially favorable to the defendant to be held in contempt and removed from the courtroom in the presence of the jury. Defendant further alleges that the trial court committed reversible error by making comments that impaired that witness’ credibility. Defendant did not move for a mistrial, request cautionary instructions or otherwise indicate to the court that she was concerned the jury was influenced by its actions. A party may not acquiesce in actions by the trial court and later complain of that same conduct on appeal. See Davis v. State, 203 Ga. App. 315, 318 (6) (416 SE2d 789) (1992). While the recommended practice is to remove the jury from the courtroom before the trial court holds a witness or party in contempt or otherwise comments on the conduct of a person before the court, under the facts of this case, there is no reversible error.
2. We find defendant’s contention that the trial court erred by failing to grant her motion for directed verdict to be without merit. The record supports the trial court’s ruling on that motion.

Judgment affirmed.


Birdsong, P. J., and Andrews, J., concur.